 

Exhibit 10.56

 

EXECUTION COPY

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT, dated as of August 16, 2012, by and between Wayne A.
Marasco (the “Consultant”), having an address at 43 Rice Street, Wellesley,
Massachusetts 02481, and BioRestorative Therapies, Inc., a Nevada corporation
(the “Company”), having offices at 555 Heritage Drive, Suite 130, Jupiter,
Florida 33458.

 

WHEREAS, the Company is engaged in the business of operating a commercial
business in three areas; cellular treatment of spinal disc diseases and
disorders; treatment of obesity and metabolic disorders with adipose-derived
cells or tissues; and cell derived products for cosmetic use (the “Business”);
and

 

WHEREAS, the Company wishes the Consultant to focus exclusively on scientific
matters on behalf of the Company;

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Consultant
hereby agree as follows:

 

1.           Relationship.

 

(a)          The Consultant shall serve as Chairman of the Scientific Advisory
Board (“SAB”) to the Company and render such advice and services to the Company
as may be reasonably requested by the Company’s Chief Executive Officer (the
“CEO”) from time to time, including the following (collectively, the
“Services”):

 

(i)          Provide scientific advice and evaluation to the Company including
with regard to the development of intellectual property and publications and the
procurement of grants.

 

(ii)         Organize and attend any scheduled meetings including, but not
limited to, two (2) SAB meetings per calendar year.

 

(iii)        Assist the CEO, the Chief Scientist and other employees and
advisors in their work for the Company.

 

(iv)        Make presentations on behalf of the Company at trade shows,
conferences and medical symposiums.

 

(v)         Seek to attract new SAB members.

 

(vi)        Cooperate in connection with public relations and other promotional
activities with regard to scientific initiatives.

 

(b)          The Company shall not appoint new members to the SAB without the
consent of the Consultant, such consent not to be unreasonably withheld.

 

 

 

 

(c)          The Consultant shall not be, and shall not represent himself to
anyone as, an employee of the Company and shall not be entitled to any
employment rights or benefits from the Company.

 

(d)          The Consultant agrees to use his best efforts to perform the
Services hereunder and to advance the interests of the Company.

 

(e)          The relationship created hereunder is that of the Consultant acting
as an independent contractor. It is expressly acknowledged and agreed that the
Consultant shall not have any authority to bind the Company to any agreement or
obligation with any third party.

 

(f)          In the performance of the Services, the Consultant shall travel as
reasonably required by the Company.

 

2.           Compensation.

 

(a)          As compensation for the Services, the Consultant shall be paid an
annual fee of $120,000 (the “Fee”) payable in equal monthly installments on the
last day of each month during the Term (as hereinafter defined), subject to the
provisions of paragraph (b) hereof. During the Term, additional cash and option
grants may be awarded, at the discretion of the Compensation Committee,
including in connection with the Consultant’s provision of services with respect
to a Company submitted grant application or upon the Company meeting certain
agreed upon milestones.

 

(b)          The Consultant recognizes that payment for the Services will not
commence until the Company shall have hereafter raised at least $3,000,000 in
financing (the “Financing”). The Company agrees that all Fees that are accrued
and unpaid as of the closing of the Financing will be paid immediately upon
receipt of the raised funds by the Company.

 

(c)          As additional compensation for the Services, the Consultant will be
granted on the Commencement Date, pursuant to the Company’s 2010 Equity
Participation Plan (the “Plan”) and a Stock Option Agreement dated as of the
Commencement Date (the “Option Agreement”), a five (5) year option (the “Initial
Option”) to purchase 6,000,000 shares (the “Initial Shares”) of the Company’s
common stock, $.001 par value (the “Common Stock”), which Initial Option shall
be exercisable at an exercise price of $.028 per share and which shall vest and
become exercisable as to one-third of the Initial Shares on the Commencement
Date and one-third of the Initial Shares on each of one year and two year
anniversaries of the Commencement Date (each, an “Initial Vesting Date”)
provided that the Consultant shall have continued to provide Services to the
Company as a consultant pursuant to the terms hereof through the particular
Initial Vesting Date. The Initial Option shall otherwise be subject to all of
the terms of the Plan, except that, if this Agreement is terminated by the
Company without Cause (as hereinafter defined) prior to the end of the Term, the
Initial Option shall vest immediately.

 

2

 

 

(d)          As additional compensation for the Services, the Consultant will be
granted on the Commencement Date, pursuant to the Plan and the Option Agreement,
a five (5) year option (the “Additional Option” and together with the Initial
Option, the “Options”) to purchase 4,000,000 shares (the “Additional Shares” and
together with the Initial Shares, the “Shares”) of the Company’s Common Stock,
which Additional Option shall be exercisable at an exercise price of $.028 per
share and which shall vest and become exercisable (i) as to one-half of the
Additional Shares, on the date, if any, on which during the Term the Company, as
a direct result of the Consultant’s advisory efforts, receives a research grant
of at least $150,000; and (ii) as to the other one-half of the Additional
Shares, on the date, if any, on which during the Term the Company, as a direct
result of the Consultant’s efforts, receives a research grant of at least an
additional $150,000. Each date on which the Additional Option becomes
exercisable is referred to as an “Additional Vesting Date”. The Additional
Option will only vest on a particular Additional Vesting Date if the Consultant
shall have continued to provide Services to the Company as a consultant pursuant
to the terms hereof through such Additional Vesting Date. The Additional Option
shall otherwise be subject to all of the terms of the Plan, except that, if this
Agreement is terminated by the Company without Cause prior to the end of the
Term, the Additional Option shall vest immediately. The Consultant acknowledges
and agrees that the Company may reject any and all grant proposals in its sole
discretion.

 

(e)          The Consultant will be eligible for additional options and stock
grants in the discretion of the Compensation Committee.

 

(f)          For purposes hereof, the term “Cause” shall mean the Consultant’s
(i) conviction of, or plea of nolo contendere to, (A) a felony or (B) a crime
involving moral turpitude; (ii) commission of a fraud on, or misappropriation of
any funds or property of, the Company; (iii) personal dishonesty, willful
misconduct, willful violation of any law, rule or regulation (other than minor
traffic violations or similar offenses) or breach of fiduciary duty which
involves personal profit; (iv) willful misconduct in connection with the
Consultant’s duties; or (v) material breach of any provision of this Agreement,
the Confidentiality Agreement or the Proprietary Rights Agreement, all as
reasonably determined by the Company, which determination will be conclusive.

 

(g)          The Options and the Shares are intended to be exempt from the
registration requirements of the Securities Act of 1933, as amended (the
“Securities Act”), pursuant to Regulation D and shall bear a “restrictive
legend.” In connection with the Consultant’s acquisition of the Options and the
Shares, the Consultant represents and warrants to the Company that (i) the
Consultant is an "accredited investors" as that term is defined in Rule 501(a)
of Regulation D promulgated under the Securities Act; (ii) the Consultant will
not sell or otherwise transfer the Options or the Shares without registration
under the Securities Act or an exemption therefrom; (iii) the Consultant has
such knowledge and experience in financial and business matters that the
Consultant is capable of evaluating the merits and risks of the Consultant’s
investment in the Options and the Shares and is able to bear such risks; (iv)
the Consultant is acquiring the Options and the Shares for the Consultant’s own
account, for investment purposes only and not with a view to distribute or
resell such securities in whole or in part; and (v) the Consultant has reviewed
all reports, statements and other documents regarding the Company that have been
filed with the Securities and Exchange Commission, including the risk factors
set forth in the Company’s latest Annual Report on Form 10-K and other filings,
as applicable.

 

(h)          During the Term, the Company will also pay for the Consultant's
monthly Verizon (computer line), iPad (cellular data) and iPhone (AT&T) phone
bills on a monthly basis and within 30 days of receipt of invoices therefor, up
to an aggregate maximum of $500 per month.

 

3

 

 

(i)          During the Term, the Company will also pay for the Consultant's
personal disability insurance policies, due in February 2013, not to exceed
$3,000 in total premiums reimbursed.

 

(j)          During the Term, the Company shall reimburse the Consultant for all
reasonable (business class for trips scheduled to exceed three hours) air and
ground travel and related expenses required by the Company for the performance
of the Services if approved in advance in writing by the CEO and upon
presentation of satisfactory invoices and receipts therefor, including
attendance at SAB meetings.

 

(k)          The Consultant shall be solely responsible for all reporting and
paying of any and all national, federal, state and local taxes, and for any
contributions and withholding and any other claim related to or arising out of
any compensation paid by the Company to the Consultant hereunder.

 

3.           Term and Termination. The term of this Agreement shall commence as
of the date hereof (the “Commencement Date”) and shall terminate on the second
anniversary of the Commencement Date. This Agreement may be terminated earlier
by either party upon ninety (90) days prior written notice (the “Termination
Notice”); provided, however, that the Company may terminate this Agreement for
Cause upon written notice to the Consultant and without any further liability or
obligation to the Consultant and provided further that, in the event such
termination is by the Company without Cause, the Consultant shall receive a
payment equal to the Fee, net of amounts paid to the Consultant following
delivery of the Termination Notice (or the balance of the amounts payable
hereunder for the remainder of the Term, if less), in each case paid at the same
rate as the Fee is payable hereunder as set forth in Section 2(a) hereof.

 

4.           Confidentiality. The Consultant represents that he has executed and
is bound by the terms of a Confidentiality Agreement with the Company, dated
June 21, 2012 (the “Confidentiality Agreement”). Concurrently herewith, the
Consultant is executing and delivering to the Company a Confidentiality,
Proprietary Rights and Restrictive Covenant Agreement in the form attached
hereto as Exhibit A (the “Proprietary Rights Agreement”).

 

5.           Consultant’s Representations and Warranties. The Consultant
represents and warrants to the Company as follows:

 

(a)          The Consultant is not under any legal obligation, including any
obligation of confidentiality or non-competition, which prevents the Consultant
from executing or fully performing this Agreement, or which would render such
execution or performance a breach of contract with any third party, or which
would give any third party any rights in any intellectual property which might
be developed by the Consultant hereunder; and

 

(b)          The Consultant’s performance hereunder will not give rise to any
right or claim by any third party, including, but not limited to, any of the
Consultant’s employers or any person to whom the Consultant has provided or
currently provides consulting services, to any intellectual or other property or
rights of the Company.

 

4

 

 

6.           Restriction of Consulting

 

(a)          The Company recognizes that the Consultant is a Faculty Member at
Harvard Medical School and Dana-Farber Cancer Institute and as such is subject
to Conflicts of Interest and Commitment policies of both organizations. As such,
the Company recognizes that the Consultant will spend no more than ten percent
(10%) of his time as a consultant or a member of the SAB of the Company. In
addition, the Consultant’s position cannot entail any fiduciary or other
responsibilities that are required to operate a material segment of the
operations of the Company’s business.

 

(b)          The Company acknowledges the Dana-Farber Cancer Institute’s
standard consulting agreement provisions attached hereto as Exhibit B (the “DFCI
Standard Agreement”) and that the Company has reviewed and approved them as part
of this Agreement.

 

(c)          The Company recognizes that the Consultant may desire to start his
own company and nothing in this Agreement shall be construed to the limit the
Consultant in any way with such endeavor, except that the Consultant agrees to
be bound by the restrictions set forth in the Confidentiality Agreement and the
Proprietary Rights Agreement and provided that such endeavor does not interfere
with the performance by the Consultant of his responsibilities hereunder.

 

7.           Notices. Notices to any party hereunder shall be deemed to be
sufficiently given if delivered personally or sent by certified mail, return
receipt requested, with proper postage affixed, to the address of such party set
forth herein, or to such other address as may be specified by either party by
notice to the other party hereto. Notices shall be deemed given when delivered,
if delivered personally, or on the third business day after mailing, as provided
above.

 

8.           Severability. In the event any provision of this Agreement is
determined by a court of competent jurisdiction to be unenforceable, the parties
will negotiate in good faith to restore the unenforceable provision to an
enforceable state and to provide reasonable additions or adjustments to the
terms of the other provisions of this Agreement so as to render the whole
Agreement valid and binding to the fullest extent possible, and in any event,
this Agreement shall be interpreted to be valid and binding to the fullest
extent possible.

 

9.           Miscellaneous.

 

(a)          This Agreement shall be governed by, and construed pursuant to the
laws of the Commonwealth of Massachusetts, applicable to agreements made and
performed wholly within such State. Any disputes under this Agreement shall be
resolved by appropriate proceedings in the Commonwealth of Massachusetts.

 

(b)          The effectiveness of this Agreement shall be subject to approval by
the Company’s Board of Directors.

 

(c)          This Agreement may not be changed orally, but may be changed only
in a writing executed by the party to be charged with enforcement.

 

5

 

 

(d)          This agreement, together with the Confidentiality Agreement, the
Proprietary Rights Agreement and the DFCI Standard Agreement, contains the sole
and entire agreement and understanding between the Company and the Consultant
with respect to the subject matter hereof and there are no representations,
warranties or commitments except as set forth herein. This Agreement supersedes
and replaces any prior agreements, understandings, negotiations and discussions,
whether written or oral, of the parties hereto relating to the subject matter
hereof.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

  BIORESTORATIVE THERAPIES, INC.         By:       Mark Weinreb     CEO        
CONSULTANT               Wayne A. Marasco

 

6

 

